Citation Nr: 0924278	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for febrile seizures, 
claimed as convulsions.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to November 
1995 and again from April 1996 to December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  This case was subsequently 
transferred to the RO in Portland, Oregon.  

In a June 2009 Informal Hearing Presentation the Veteran's 
representative included the issues of entitlement to 
increased disability ratings for the Veteran's service-
connection tension headaches and tinea pedis.  The Veteran 
had perfected an appeal as to the underlying claims of 
service connection for those conditions.  Service connection 
was granted during the course of the appeal; however, the 
Veteran has not perfected an appeal as to the rating of those 
conditions.  


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of a seizure disorder.


CONCLUSION OF LAW

Service connection for febrile seizures, claimed as 
convulsions is not established. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that 
febrile seizures, claimed as convulsions, are related to his 
service with the United States Army from August 1995 to 
November 1995 and again from April 1996 to December 2004.  
Specifically, the Veteran contends that he was diagnosed with 
febrile seizures as a child and that his seizure disorder was 
aggravated by his military service.  


Legal Criteria

Establishing service connection generally requires "(1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and the current disability."  Hickson v. 
West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996).
 
For purposes of service connection pursuant to § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. §1153; 38 C.F.R. § 
3.306(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Factual Background

The Veteran's May 1995 enlistment examination shows a normal 
neurologic system and in a May 1995 "Report of Medical 
History" the Veteran denied "dizziness or fainting 
spells."  Service treatment records show that he complained 
of blackouts in February 2004.  The initial assessment was 
possible vertigo.  A February 2004 computed tomography (CT) 
scan was normal.  In a June 2004 "Report of Medical 
History" the Veteran reported "dizziness or fainting 
spells" and in July 2004 the Veteran reported ongoing dizzy 
spells.  

The Veteran was afforded a general VA examination in October 
2004, prior to his separation from service.  The examiner 
noted that the Veteran's active duty medical records were 
reviewed.  At the examination, the Veteran reported that he 
started having symptoms in 1997 while stationed in the 
Washington, DC area.  He stated he had a high fever and 
during the fever he felt his legs go numb and then his body 
became numb.  He started shaking.  He went to the emergency 
room for care.  He stated that he felt like his face went 
numb.  Medical records show hyperventilation syndrome.  He 
was given Motrin and instructed to return if symptoms 
persisted.  The Veteran reported that magnetic resonance 
imaging (MRI) and CT scans were performed as well as EEG but 
no records were available in the chart.  The Veteran stated 
that no cause of the episodes was identified.  The Veteran 
stated that he had one episode of loss of consciousness.  He 
stated he had a total of four episodes between 1997 and 1999.  
He also reported that now if he feels a fever coming on, he 
takes Tylenol.  He stated that he has had no episodes since 
1999.  All symptoms have occurred with fever.  He has had no 
recent evaluation or treatment of it and has sought no 
medical care.  The Veteran reportedly had febrile seizures as 
a child.  

Neurologic examination reportedly showed that the Veteran's 
memory was intact to distant and recent events.  The examiner 
noted that the Veteran became dizzy during the examination 
where he felt unsteady.  The diagnosis was febrile seizures, 
by history.

Analysis

In this case, the Board finds that service connection for 
febrile seizures, claimed as convulsions, is not in order.  
While the Veteran's service treatment records show complaints 
of blackouts, dizziness, and fainting spells, there is no 
evidence of a current diagnosis of a seizure disorder in the 
claims folder.  As above, a February 2004 in-service CT scan 
was normal and during the October 2004 VA examination, 
conducted just prior to the Veteran's separation from 
service, the Veteran indicated that he had no blackout 
episodes since 1999.  While the October 2004 VA examination 
revealed a diagnosis of febrile seizures "by history," this 
manifestly does not indicate the presence of a seizure 
disorder at the time of the examination.  A current 
disability is required in order to establish service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Further, there is no evidence that the Veteran had the 
claimed disability at any time from when he first filed his 
claim for service connection in July 2004.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Service connection may 
not be granted for a diagnosis of a disability by history.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).    

With regard to the Veteran's allegation that he had a seizure 
disorder that pre-existed service, the Board notes that the 
Veteran's May 1995 enlistment examination shows a normal 
neurologic system and in a May 1995 "Report of Medical 
History" the Veteran denied "dizziness or fainting 
spells."  Further, the Board finds that a discussion of 
whether a seizure disorder was aggravated in service is not 
necessary as the evidence fails to show a current seizure 
disorder.  

The Veteran's claim for service connection implicitly 
includes the assertion that he has a seizure disorder, but 
his personal opinion as a lay person not trained in medicine 
is not competent evidence needed to establish a diagnosis of 
a seizure disorder or its relationship to service. Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for febrile seizures, claimed as 
convulsions, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


